United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2178
                                   ___________

Mary J. Roselli,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Paul H. O'Neill,                        *
Secretary of the Treasury,              *     [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: January 14, 2004

                                  Filed: March 15, 2004
                                   ___________

Before BYE, SMITH, and COLLOTON, Circuit Judges.
                            ___________
PER CURIAM.

       Mary Roselli appeals from a final order entered in the district court1 granting
summary judgment in an employment discrimination action in favor of her employer,
the Internal Revenue Service ("IRS"). Roselli claimed that she was discriminated
against on the basis of her age, gender, and race in violation of the Civil Rights Act
of 1964, 42 U.S.C. § 2000(e), and the Age Discrimination in Employment Act, 29


      1
       The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri.
U.S.C. § 621, et seq. She also claims that after filing her Equal Employment
Opportunity complaints, she was retaliated against when she was not promoted to
various positions at the IRS. The district court granted the IRS summary judgment on
each of Roselli's eight allegations, concluding that Roselli had failed to exhaust her
administrative remedies as to some claims, failed to show that the legitimate, non-
discriminatory reason for her non-selection was pretextual as to other claims, and
failed to show that she was subjected to an adverse employment action to support her
retaliation claim. Having carefully reviewed the record, we find no error in the trial
court's disposition of this matter. Therefore, the judgment is affirmed. See 8th Cir. R.
47B.
                        _______________________________




                                          -2-